DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. 

The Applicant submits the following arguments:

Regarding claim 1, in the remarks on page 7, 3rd paragraph, the Applicant argues that “Suh does not, however, disclose, teach, or suggest, "output an event signal based on the processing of the output from the first sensor; [and] detect an object based on the event signal" as recited in claim 1. Nothing in the cited portions of Suh or any other portion of Suh discloses, teaches, or suggests, this feature.”
 Moreover, the Applicant stated that “Nor does Suh disclose, teach, or suggest, "in response to detecting the object, enable a second mode, wherein enabling the second mode comprises activating the second sensor" as recited in claim 1”

 In response to the arguments, the Examiner respectfully disagrees with the Applicant for the reasons set forth below:

Regarding claim 1, Suh does teach "output an event signal based on the processing of the output from the first sensor; [and] detect an object based on the event signal". In Suh, see fig. 1 and pars. [0038], [0063], output an event signal as a value corresponding to a light based on the processing of the output from the DVS sensor 1300; Furthermore, in Suh, see figs. 1, 10 and pars. [0042], [0096]-[0097], detect the event including the object based on the value corresponding to a light, the intensity of which changes. 

In addition, Suh does teach “in response to detecting the object, enable a second mode, wherein enabling the second mode comprises activating the second sensor”. In Suh, see figs. 1, 10 and pars. [0042], [0096]-[0097], in response to detecting the event including the object, as the image signal processor 1100 connected to DVS sensor 1300, enable a CIS mode, wherein enabling the CIS mode comprises activating the CMOS image sensor. 

The arguments for other claims are the same as claim 1. The Examiner uses the same analysis as above to address for other claims. 

It is clear that Suh does encompasses all limitations recited above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10-11, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suh et al. (“Suh”, US 2020/0084403).

Regarding claim 1, Suh discloses a system comprising: 
a first sensor configured to detect a change of an amount of light intensity (Suh: see fig. 1 and pars. [0037], [0063], wherein a dynamic vision sensor DVS 1300 detects a change of intensity of light); 
a second sensor configured to detect an amount of light intensity (Suh: see fig.1, abstract and par. [0038], in which a CMOS image sensor 1200 configured to generate charge corresponding to an incident light); and 
a processor (1100) configured to: 
process an output from the first sensor in a first mode, wherein the second sensor is deactivated in the first mode (Suh: see figs. 4, 10-11, pars. [0007], [0038], [0098]-[0099], noted that the image signal processor 1100 processes image data output from the dynamic vision sensor DVS 1300 in a second mode, wherein CMOS image sensor 1200 is deactivated in DVS mode. In general, the Examiner interprets that a part of CMOS image sensor 1200 does not operating as CMOS image sensor is deactivated); 
output an event signal based on the processing of the output from the first sensor (Suh: see fig. 1 and pars. [0038], [0063], output an event signal as a value corresponding to a light based on the processing of the output from the DVS 1300); 
detect an object based on the event signal (Suh: see par. [0063], detect an event including object based on the value corresponding to a light, the intensity of which changes); 
in response to detecting the object, enable a second mode, wherein enabling the second mode comprises activating the second sensor (Suh: see figs. 1, 10 and pars. [0042], [0096]-[0097], in response to detecting the event including the object, enable a CIS mode, wherein enabling the CIS mode comprises activating the CMOS image sensor 1200); 
in response to enabling the second mode, process an output from the second sensor (Suh: see figs. 1, 10, in response to enabling CIS mode, process an output from the CMOS image sensor); and 
output an image signal based on the processing of the output from the second sensor (Suh: see figs. 1-2, 10 and pars. [0038], [0096]-[0097], output an image IMG based on the processing of the output from the CMOS image sensor).

Regarding claim 6, Suh discloses the system of claim 1, wherein detecting the object comprises determining event density in data output from the first sensor in the first mode exceeds a threshold (Suh: see pars. [0066], [0072], [0096]-[0097], wherein the event is detected based on comparison between the amplified voltage and a reference voltage to derive the intensity of the light increases, therefore performing the CIS mode. The Examiner takes the position when the intensity of the light increase, the event is detected, the CIS mode is performed).

Regarding claim 8, Suh discloses the system of claim 1, wherein detecting the object comprises determining event density in data output from the first sensor in the first mode falls below a threshold (Suh: see pars. [0066], [0072], [0096]-[0097], wherein the event including the object is detected based on comparison between the amplified voltage and a reference voltage to derive the intensity of the light increases which is the amplified voltage is greater than a reference voltage, therefore performing the CIS mode. The Examiner takes the position when the intensity of the light increase, the event is detected, the CIS mode is performed. Moreover, the Examiner broadly interprets that a threshold is a value greater than the amplified voltage and reference voltage. So, the amplified voltage is lower than the threshold, but still greater than the reference voltage, therefore, the event is detected and the CIS mode is performed).

Regarding claim 10, Suh discloses the system of claim 1, wherein the processor is further configured to output time information associated with the event signal in the first mode (Suh: see fig. 4 and par. [0066], wherein the row AER circuit 1330 generates a timestamp including information about a time when the event occurs, based on the polarity information PoI, in the DVS mode).

Regarding claims 11, 16-17, and 19, claims 11, 16-17 and 19 recite the similar subject matter as previously discussed in claims 1, 6 and 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (“Suh”, US 2020/0084403) in view of Hicks (US 10,345,447).

Regarding claim 2, Suh discloses the system of claim 1.
Suh does not explicitly disclose that detecting the object comprising analyzing data output from the first sensor with a neural network.
On the other hand, Hicks teaches detecting the object comprises analyzing data output from the first sensor with a neural network (Hicks: see col. 4, lines 63-67 and col. 13, lines 44-52, wherein detecting the object comprises analyzing data from the DVS sensor with a neural network).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hicks with the system/method of primary reference to include detecting the object comprises analyzing data output from the first sensor with a neural network
One would have been motivated to use supervised learning with generated labels for different objects within test data point clouds (Hicks: see col. 13, lines 44-52).

Regarding claim 3, Suh in the combination with Hicks discloses the system of claim 2, wherein the neural network is trained to detect the object in the data output from the first sensor. (Hicks: see col. 13, lines 44-47, in which the neural network is trained to identify the object output from the DVS sensor).
The motivation is the same as that of claim 2. 

Regarding claim 4, Suh in the combination with Hicks discloses the system of claim 3, wherein the second mode is enabled when the event is detected in the data output from the first sensor (Suh: see fig. 10 and pars. [0066], [0096]-[0097], wherein the CIS mode is enabled when the event is detected by the signal R_ADDR applied to a switch control signal SWC to turn on SW1 for CIS mode. The Examiner takes a position that the event is detected by the signal R_ADDR and applied for the switch control signal SWC).
Hicks further teaches using the neural network to detect the object output from the first sensor (Hicks: see col. 13, lines 44-47, in which the neural network is trained to identify the object output from the DVS sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hicks with the system/method of primary references to include the neural network to detect the object output from the first sensor.
One would have been motivated to use supervised learning with generated labels for different objects within test data point clouds (Hicks: see col. 13, lines 44-52).

Regarding claims 12-14, claims 12-14 recite the similar subject matter as previously discussed in claims 2-4.

Regarding claim 20, Suh discloses the image sensor of claim 19.
Suh does not explicitly disclose detecting the object comprises analyzing data output from the first one or more pixels with a neural network.
On the other hand, Hicks teaches detecting the object comprises analyzing data output from the first one or more pixels with a neural network (Hicks: see col. 4, lines 63-67 and col. 13, lines 44-52, wherein detecting the object comprises analyzing data from the DVS sensor with a neural network. The Examiner interprets that data from the sensor including pixels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hicks with the system/method of primary reference to include detecting the object comprises analyzing data output from the first sensor with a neural network
One would have been motivated to use supervised learning with generated labels for different objects within test data point clouds (Hicks: see col. 13, lines 44-52).



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (“Suh”, US 2020/0084403) in view of Hicks (US 10,345,447) and further in view of Kondo (US 2011/0025900).

Regarding claim 5, Suh in the combination with Hicks discloses the system of claim 4, wherein the first sensor is an EBS sensor (Suh: see par. [0003], wherein the first sensor is the dynamic vision sensor to detect an event).
Suh in the combination with Hicks does not explicitly disclose that the second sensor is an RGB sensor. 
However, Kondo teaches that color filters of RGB Bayer arrangement are provided in the respective pixels 20 of the pixel array unit 12 (Kondo: see fig. 3 and par. [0068]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kondo with the system/method of primary references to include that the second sensor is an RGB sensor.
One would have been motivated to create image color. 

Regarding claim 15, claim 15 recites the similar subject matter as previously discussed in claim 5. 

Claims 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (“Suh”, US 2020/0084403) in view of Gupta et al. (“Gupta”, US 2019/0096081).

Regarding claim 7, Suh discloses the system of claim 6.
Suh does not explicitly disclose that the event density in a predefined region of a scene is output from the first sensor.
However, Gupta teaches that the event density in a predefined region of a scene is output from the first sensor (Gupta: see fig. 1, par. [0068], wherein the system is capable of detecting objects of interest within DVS image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gupta with the system/method of primary reference to include that the event density in a predefined region of a scene is output from the first sensor.
One would have been motivated to tract objects of interest as the user desired.  

Regarding claim 9, Suh discloses the system of claim 1, wherein image data of the second sensor based on the processing of the output from the first sensor in the first mode (Suh: see figs. 1, 11, and pars. [0042], [0098]-[0099], in which image data of CMOS image sensor based on the processing of the output from the DVS sensor in DVS mode).
On the other hand, Gupta teaches that the processor is further configured to adjust a frame rate associated with a sensor (Gupta: see par. [0039], noted that the frame rate is variable for DVS 15 0by a processor 105). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gupta with the system/method of primary reference to have that the frame rate is adjusted. 
One would have been motivated to reduce power consumption (Gupta: see par. [0039]).

Regarding claim 18, claim 18 recites the similar subject matter as previously discussed in claim 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697             


/LIN YE/Supervisory Patent Examiner, Art Unit 2697